Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 1 of 25 PageID #: 1022



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND
  ___________________________________
                                      )
  UNITED STATES OF AMERICA            )
                                      )
            v.                        )    Cr. No. 18-066 WES
                                      )
  ARIEL ALMONTE,                      )
                                      )
         Defendant.                   )
  ___________________________________)


                        AMENDED MEMORANDUM AND ORDER

  WILLIAM E. SMITH, District Judge.

  I.   Procedural History

        Before the Court is Ariel Almonte’s Motion to Reconsider

  Defendant’s    Motion   to   Suppress    Evidence    and   Reopen   Hearing

  (“Def.’s Mot. Reconsider”), ECF No. 41.        On November 18, 2019, the

  Court held a hearing on this motion, at which it heard testimony

  from Cranston Police Detective Ronald Fuoroli, as well as argument

  from counsel. The Court granted Defendant’s Motion in a Memorandum

  and Order entered on January 22, 2020, ECF No. 51.          The Government

  subsequently filed a Motion to Reconsider to Correct the Errors in

  the Order and to Reconsider the Ruling, ECF No. 56.            In response

  to that motion, the Court now issues this Amended Memorandum and

  Order, which GRANTS Defendant’s Motion to Suppress. (In a separate

  Order, the Court denies the Government’s Motion to Reconsider this

  ruling, ECF No. 63.      As noted in that Order, however, the Court

  agrees with the Government’s request to correct one error, and to

                                       1
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 2 of 25 PageID #: 1023



  add several additional facts and some additional context to this

  opinion.          This Amended Memorandum and Order reflects the changes

  discussed in the Court’s Order denying the Government’s motion.)

  II.       Findings of Fact 1

       On       February   28,   2018,   while    conducting    surveillance   in   an

  unmarked vehicle at a local McDonald’s, Detective Daniel Dempsey

  of    the       Cranston   Police      Department   (“CPD”)    observed   what    he

  described as a “hand to hand transaction” -- he saw Almonte get

  out of his car in the parking lot, walk over to Richard Wiggs, who

  was inside another car, and “touch hands” briefly with Wiggs. Jan.

  17, 2019 Mot. to Suppress Hr’g Tr. (“Jan. 17, 2019 Hr’g Tr.”), ECF

  No. 27, 144:3-4; 146:22-147:1; 150:21-23; 153:16-18; 166:4-14;

  183:14-22.          Det. Fuoroli arrived later as backup and testified

  that, as he approached to arrest Almonte, he saw Almonte drop a

  small bag of white powder on the ground. Id. at 72:1-20.                      When

  questioned, Wiggs stated that he had purchased two $40.00 bags of

  “heroin with a combination of fentanyl” from Almonte that day and

  “was just getting ready to use those drugs” when the police

  approached. 2        Id. at 24:7-17; 190:13-20; see also id. at 156:16-


            1   The Court sets out all the relevant facts in this order.

         Wiggs told the police three months later that he had not
            2

  purchased the drugs from Almonte in the McDonald’s parking lot;
  rather, he had purchased the drugs from him in a different location
  in Cranston earlier that day, and was meeting him at the McDonald’s
  to return a bag that Almonte had accidentally left in Wiggs’ car.
  Jan. 17, 2019 Hr’g Tr. 123:14-25; 125:10–127:4; 198:16–199:13.
                                              2
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 3 of 25 PageID #: 1024



  19. Wiggs also told the police that Almonte, whom he knew as

  “Socio,” was his drug dealer. 3           Id. at 24:7-9; 194:18-21. The

  police recovered several phones on Almonte.          Id. at 219:11-13. 4

        At the time of the alleged transaction, Almonte had his

  eleven-year-old step-daughter, A.T., in the car with him.            Id. at

  20:6-12; 22:8-16; 26:1-6.        After Det. Fuoroli detained Almonte,

  A.T. was demonstrably upset, and Det. Fuoroli asked her some basic

  questions.    Id. at 85:3-86:10.         He also ran the registration of

  Almonte’s car and determined it was registered to an apartment at

  355 Farmington Avenue. Id. at 27:5-19.          Det. Fuoroli then called

  Williana Pimentel -- A.T.’s mother and Almonte’s wife – using a

  phone number supplied by A.T. and left a message; eventually

  Pimentel was reached and she came to the McDonald’s parking lot. 5

  Id. at 26:24-27:4; 30:11-17; 31:4-6; 86:22-23; 87:9 - 88:24.           When

  Pimentel arrived, she asked another CPD officer twice whether she

  could leave with A.T. and was told “no” and that she just had to




        3Det. Fuoroli testified that Wiggs described the drugs
  “Socio” supplied to him as “[h]eroin with a combination of Fentanyl
  . . . sometimes being really weak or sometimes it would be so
  strong that it felt like it was going to kill you.” Jan. 17, 2019
  Hr’g Tr. 24:10-17. Wiggs also provided a phone number he had for
  Socio. Id. at 194:18-24.

        4Det. Dempsey testified that carrying several phones is an
  “indicia of a drug dealer.” Jan. 17, 2019 Hr’g Tr. 219:14-16.

        5It is unclear who finally made contact with Pimentel, as
  A.T. was also trying to reach her on her phone. Jan. 17, 2019
  Hr’g Tr. 30:22–31:3.
                                       3
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 4 of 25 PageID #: 1025



  wait, although she was allowed to hold A.T.’s hand through the

  back window of the car.          Id. at 112:24-113:3; 226:23-227:14;

  228:14-229:19; Nov. 18, 2019 Def.’s Mot. to Reconsider Hr’g Tr.

  (“Nov. 18, 2019 Hr’g Tr.”), 41:7-16; 66:23-24, ECF No. 50. 6

        Detective Fuoroli then made his first call to the Rhode Island

  Department of Children, Youth, and Families (“DCYF”) hotline,

  during which he asked Pimentel questions about Almonte and relayed

  the answers to the hotline operator, including the fact that

  Almonte was unemployed at that time.       Gov’t Mem. in Opp’n to Def.’s

  Mot. Reconsider (“Gov’t Opp’n”), ECF No. 46-1, Ex. 2(A), at 4-5,

  9:13-15; Nov. 18, 2019 Hr’g Tr. 18:24–19:2; 21:3-22:21; 27:14-19.

  During that same call, the hotline operator and Det. Fuoroli

  discussed what the next steps would be regarding A.T. Gov’t Opp’n,

  Ex. 2(A), at 9:23–10:7. The hotline operator said, “[a]s it stands

  right now, [A.T. is] probably going . . . back to the mother

  because . . . she’s not going to be arrested.         But if you find any

  drugs in that house . . . things might change.” Id. at 9:24–10:4.




        The chronology of events is somewhat unclear, due to Det.
        6

  Fuoroli’s stated inability to recall exact details, and the
  contradictions between his testimony at the first hearing on the
  Motion to Suppress and the call recordings from DCYF that have
  since been received into evidence. See Def.’s Mot. Reconsider;
  Gov’t Opp’n, Ex. 2(A); see also Nov. 18, 2019 Hr’g Tr. 13:15-17;
  18:12-16; 23:7-12; 65:21-66:2 (Det. Fuoroli testified that he was
  “not exactly clear when [Pimentel] arrived, but shortly thereafter
  I was on the phone with DCYF . . . .”).

                                       4
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 5 of 25 PageID #: 1026



  Det. Fuoroli responded that he would call the hotline back. Id. at

  10:5-23.

         After the call was over, Pimentel again asked if she could

  leave with A.T. and was told no. 7             Jan. 17, 2019 Hr’g Tr. 229:15-

  19; Nov. 18, 2019 Hr’g Tr. 66:10-68:1.              Det. Fuoroli informed her

  that       her   husband    had   been   caught    engaging   in   a   narcotics

  transaction, and asked Pimentel who she lived with; she responded

  that she lived on the first floor of 355 Farmington with her

  husband Ariel and her daughter.               Jan. 17, 2019 Hr’g Tr. 37:2-16.

  Det. Fuoroli then asked her if there were any weapons or narcotics

  at the home and she replied that “she didn’t think so . . . [and]

  [t]hat [Almonte] used to have a drug problem and that he was

  recently sick.”      8     Nov. 18, 2019 Hr’g Tr. 70:25–71:5.



         It is unclear if at this point Pimentel asked Det. Fuoroli
         7

  or a different police officer on the scene.      See Jan. 17, 2019
  Hr’g Tr. 229: 15-19; Nov. 18, 2019 Hr’g Tr. 66:10-68:1.        Det.
  Fuoroli testified that Pimentel was refused permission to leave
  with her child at least twice, and that he did so because he
  “didn’t hear back from DCYF to see what they wanted to do regarding
  the incident.” Jan. 17, 2019 Hr’g Tr. 101:15-24; 112:24 – 113:3.
  At the November 18, 2019 Hearing, Det. Fuoroli testified that
  Pimentel could not leave because “we were still investigating the
  incident” and that his previous testimony that he was waiting for
  DCYF instructions was “inaccurate.” Nov. 18, 2019 Hr’g Tr. 67:18–
  68:8.

         Det. Fuoroli also testified at the January 17, 2019 hearing
         8

  that Pimentel said she “wasn’t sure” if there were drugs or weapons
  at the house and that she “didn’t believe” there were any. Jan.
  17, 2019 Hr’g Tr. 37:24–38:6; 128:23–129:1.
       Additionally, according to Det. Fuoroli, Pimentel relayed the
  information about Almonte’s drug problem before she gave her
  consent to search the apartment she shared with Almonte. Nov. 18,
                                            5
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 6 of 25 PageID #: 1027



        Det. Fuoroli then asked Pimentel for her consent to search

  her apartment, and she initially “huffed and puffed” and was

  “reluctant” to do so. Jan. 17, 2019 Hr’g Tr. 40:9-25; 106:8-21;

  230:13-17. Det. Fuoroli told Pimentel “it would probably be in the

  best interest of the child that there be no harmful narcotics in

  the apartment . . . .”      Jan. 17, 2019 Hr’g Tr. 38:20-23; see also

  Jan. 17, 2019 Hr’g Tr. 108:20–109:3. Det. Fuoroli also testified

  that he told Pimentel that DCYF had been called and that DCYF “was

  not going to allow her to take that child back to her home until

  it had been searched and made safe or made secure . . . .”             Nov.

  18, 2019 Hr’g Tr. 29:22–30:5; 33:6-11; see also Jan. 17, 2019 Hr’g

  Tr. 108:20–109:3; 136:4-10; 138:24–139:1; 140:22–141:4.            However,

  in the recording of that call that was obtained later, the DCYF

  hotline operator told Det. Fuoroli “[a]s it stands right now, [A.T.

  is] probably going to [go] back to the mother . . . .” 9 Gov’t Opp’n

  Ex. 2(A), at 9:24–10:2. According to Pimentel, Det. Fuoroli told

  her that if she did not sign “they were going to take my daughter




  2019 Hr’g Tr. 70:25-72:2. Pimentel’s testimony was she did not
  tell Det. Fuoroli that information until after she had signed the
  consent form. Jan. 17, 2019 Hr’g Tr. at 254:10-17.
        9At   the Nov. 18,   2019 hearing, Det. Fuoroli testified that
  he could    only explain   the inconsistencies between his original
  testimony   and the call   recordings as “memory lapse[s].” Nov. 18,
  2019 Hr’g   Tr. 9:24-25;   11:7-11.

                                       6
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 7 of 25 PageID #: 1028



  away,” and that he did not mention DCYF.           Jan. 17, 2019 Hr’g Tr.

  232:18-21; 238:17-18; 255:13-14.

        Pimentel asked how the search would be conducted and Det.

  Fuoroli explained that CPD officers would not “tear apart the

  apartment [or] break anything” and that she could “be present

  during the search.” Id. at 39:3-12. According to Det. Fuoroli,

  Pimentel “huffed and puffed a little bit,” and said “[f]ine or

  [o]kay . . . .” Id. 39:14-16. Det. Fuoroli brought over a written

  consent form, which he read to Pimentel.           Id. at 41:1-4; 42:3-4.

  Pimentel asked Det. Fuoroli what would happen if she did not

  consent, and he replied that “more than likely we would have to

  secure the apartment and we may apply for a search warrant.”              Id.

  at 42:12-13. Pimentel then signed the consent form. Id. at 43:3-

  4. After she did so, Pimentel was allowed to leave with A.T. and

  the officers followed them to their residence to execute the search

  of   the   apartment. 10   Id.   at   113:12-20.    Pimentel   was   at   the



         Det. Fuoroli originally testified that he called DCYF again
        10

  before leaving the scene, but there is no record of any such call.
  See Jan. 17, 2019 Hr’g Tr. 43:16–44:2; 106:1-3; Nov. 18, 2019 Hr’g
  Tr. 43:3-13. The call recordings reflect a first call to DCYF made
  from the McDonald’s parking lot, Gov’t Opp’n Ex. 2(A), ECF No. 46-
  1, and then three more calls made during the search of Almonte’s
  residence. Gov’t Opp’n Exs. 2(B), 2(C), ECF Nos. 46-2, 46-3; Gov’t
  Ex. 1D, Nov. 18, 2019 Hr’g; see also Nov. 18, 2019 Hr’g Tr. 22:25–
  23:12.
       A transcript of the fourth call is not attached to the
  Government’s Opposition to Defendant’s Motion to Reconsider and
  Reopen. That transcript was admitted as “Government’s Exhibit 1D”
  at the hearing after the audio recording of the call (Exhibit 1D)
  was played. Nov. 18, 2019 Hr’g Tr. 58:15–59:7. That is why it is
                                         7
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 8 of 25 PageID #: 1029



  McDonald’s parking lot for around ten minutes total. Id. at 44:17-

  20.

        During the search of Almonte’s residence, CPD officers seized

  heroin,    fentanyl,    marijuana,    various    drug   paraphernalia,     a

  firearm, and $942.00 in cash, all of which was used to charge

  Almonte with possession with intent to distribute fentanyl and

  possession of a firearm in furtherance of drug trafficking.           Gov’t

  Mem. in Supp. of Obj. to Def’s Mot. to Suppress (“Gov’t Mem.”) 6-

  7, ECF No. 20-1; see Indictment, ECF No. 9; see also Criminal

  Compl., ECF No. 1.       In the middle of the search, Det. Fuoroli

  called the DCYF hotline and informed the same male operator of the

  drugs that had been found, and the operator said he would “write

  it up.”    Gov’t Opp’n Ex. 2(B), ECF No. 46-2, at 3:11-15, 5:16-17.

  After the firearm was found, the DCYF operator called Det. Fuoroli

  back, Det. Fuoroli informed him of the discovery of the firearm,

  and the operator told him that DCYF was sending somebody to the

  house.    Gov’t Opp’n Ex. 2(C), ECF No. 46-3, at 3:14-16, 4:9-11.          A

  little less than two hours after that third call, Det. Fuoroli

  made a fourth call to DCYF, during which he spoke to a different,

  female, operator, who did not seem aware of what had transpired in

  the previous calls and indicated that he should leave A.T. with



  cited here in this fashion, and the other call transcripts are
  cited as 2(A), 2(B), and 2(C).



                                       8
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 9 of 25 PageID #: 1030



  Pimentel.    Jan. 17, 2019 Hr’g Tr. 49:23-50:20; Nov. 18, 2019 Hr’g

  Tr. 58:15-59:9; Gov’t Ex. 1D. Eventually, a DCYF representative

  did arrive and she removed A.T. from the home.         Jan. 17, 2019 Hr’g

  Tr. at 237:5-25.

  III.    Standard of Review

         A motion to reconsider should be granted “if the moving party

  presents    newly    discovered   evidence,    if   there    has   been   an

  intervening change in the law, or if the movant can demonstrate

  that the original decision was based on a manifest error of law or

  was clearly unjust.”     United States v. Allen, 573 F.3d 42, 53 (1st

  Cir. 2009).    Additionally, the Court has discretion to reconsider

  its own ruling.      Pickett v. Prince, 207 F.3d 402, 407 (7th Cir.

  2000) (“[A] motion to reconsider a ruling is constrained only by

  the doctrine of the law of the case. And that doctrine is highly

  flexible, especially when a judge is being asked to reconsider his

  own ruling.”) (emphasis omitted).        Here, for the reasons explained

  herein, there are good grounds to reconsider.

  IV.     Discussion

         A.    Whether Pimentel’s Consent Was Voluntary

         Consent is an exception to the Fourth Amendment’s prohibition

  on government searches of a person’s residence without a warrant.

  Illinois v. Rodriguez, 497 U.S. 177, 181 (1990).            Consent may be

  obtained from an occupant or “a third party who possesses common

  authority over the premises.” Id. It is undisputed that Pimentel,

                                       9
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 10 of 25 PageID #: 1031



  as Almonte’s wife and a cohabiter of the apartment, had authority

  to consent to a search of the residence; the question is whether

  she was coerced into providing that consent, such that it was not

  voluntarily given.

        The government bears the burden of proving by a preponderance

  of the evidence that consent to search was voluntarily given. Lego

  v. Twomey, 404 U.S. 477, 489 (1972).          Consent is voluntary if it

  is “the product of an essentially free and unconstrained choice by

  its maker”; it cannot be the result of coercion, either express or

  implied.    Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973).          In

  assessing voluntariness, courts examine the following factors,

  although none of them are dispositive: “(i) the consenter’s age,

  education, past experiences, and intelligence; (ii) whether law

  enforcement officials advised the consenter of his constitutional

  right to refuse consent; (iii) the length and conditions of the

  consenter’s detention and/or questioning; and (iv) law enforcement

  officials’ use of any inherently coercive tactics.”           United States

  v. Perez-Diaz, 848 F.3d 33, 39 (1st Cir. 2017) (quoting United

  States v. Vanvliet, 542 F.3d 259, 264 n.2 (1st Cir. 2008)).

        Courts have long recognized that the “psychological coercion

  generated by concern for a loved one” can affect a person’s

  “capacity for self control.”         United States v. Tingle, 658 F.2d

  1332, 1336 (9th Cir. 1981) (internal citation omitted).           The “mere

  fact that a defendant is placed under some psychological pressure

                                       10
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 11 of 25 PageID #: 1032



  by agents does not necessarily render a confession involuntary.”

  United States v. Jacques, 744 F.3d 804, 811 (1st Cir. 2014)

  (quotation     marks    and    internal   citations    omitted).      However,

  “[w]hen     law   enforcement     officers     deliberately    prey   upon   the

  maternal instinct and inculcate fear in a mother that she will not

  see her child in order to elicit ‘cooperation,’ they exert . . .

  ‘improper influence.’”         Tingle, 658 F.2d at 1336 (quoting Molloy

  v. Hogan, 378 U.S. 1, 7 (1964)); see also United States v. Tibbs,

  49 F. Supp.2d 47, 53 (D. Mass. 1999) (finding it “more likely than

  not that the police said to [defendant’s girlfriend] perhaps the

  one thing guaranteed to secure her consent, that her child would

  be taken away if she did not consent . . . . Once they threatened

  her child, there was no question that she would succumb – hardly

  voluntarily.”).        The question here then is whether what Fuoroli

  said   to   Pimentel     was    enough    to   cross   the   line   from   “some

  psychological pressure” to “improper influence.”

         In its original Memorandum and Order denying Almonte’s Motion

  to Suppress, this Court unequivocally credited Det. Fuoroli’s

  testimony that he told Pimentel that DCYF would not let her back

  into the apartment until they were satisfied there was nothing

  harmful for the child there.         Apr. 1, 2019 Mem. and Order 11, ECF

  No. 32 (“April 2019 Order”) (“[B]ased on all the other facts and

  circumstances in which this threat was allegedly made, the Court

  does not find [Pimentel’s] testimony credible; instead, it credits

                                           11
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 12 of 25 PageID #: 1033



  Det.    Fuoroli’s        version   of   events.”).      As    described   above,

  subsequent to the Court’s original decision it became apparent

  that the recordings of the calls between Detective Fuoroli and

  DCYF existed.          Once these recordings were obtained and introduced

  into        evidence    at   the   hearing    on     Defendant’s   Motion   for

  Reconsideration, and after considering Det. Fuoroli’s testimony at

  the hearing, the Court is no longer confident that Det. Fuoroli’s

  initial testimony as to what he told Pimentel is accurate. 11

  However, the Court also does not find Pimentel’s version of events

  -- that Det. Fuoroli said he would take her child away if she

  withheld consent -- entirely credible either.                Jan. 17, 2019 Hr’g

  Tr. 230:13-20.

         What the Court does know, from the call recordings, is that

  Det. Fuoroli was not merely repeating to Pimentel what DCYF told

  him on the phone. 12         In fact, he made a subtle but significant



         To be absolutely clear – the Court does not think that Det.
         11

  Fuoroli deliberately lied – rather it is now clear that he was
  unable to accurately remember and recount the conversations he had
  with Pimentel and DCYF. For example, Det. Fuoroli stated that the
  DCYF operator “told me straight out that the child is not going to
  go back to the house until we’re sure there’s nothing harmful,”
  Jan. 17, 2019 Hr’g Tr. 138:24–139:1, that he “definitely”
  remembered DCYF telling him that “they wouldn’t let her child back
  into that house or that apartment,” id. at 140:22–141:4, and that
  “DCYF told [him] that . . .they could not let that child back into
  the apartment until it was deemed safe,” id. at 141:22-25. See
  also infra nn. 5,7,8.

          The Court’s belief in the accuracy of Det. Fuoroli’s
         12

  comments to Pimentel were a significant factor in the Court’s
  original ruling. April 2019 Order 11 (“When Pimentel asked him
                                           12
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 13 of 25 PageID #: 1034



  change:    DCYF informed him that “[a]s it stands right now, [A.T.

  is] probably going to [go] back to the mother,” but Det. Fuoroli

  told Pimentel that DCYF “was not going to allow her to take that

  child back to her home until it had been searched and made safe or

  made secure.”     Gov’t Opp’n Ex. 2(A), at 9:24–10:2; Nov. 18, 2019

  Hr’g Tr. 29:25–30:5.       Det. Fuoroli changed A.T.’s default status

  from going back to her mother unless something harmful was found

  in the house to not going back to Pimentel until the house was

  cleared. This shift by Det. Fuoroli makes the tactic more coercive

  than if he had merely parroted what DCYF had told him. See Janusiak

  v. Cooper, 937 F.3d 880, 891-92 (7th Cir. 2019) (holding that the

  police can speak truthfully about the likely consequences for

  children when a parent is arrested but “any statements about a

  child’s custody should not be false; otherwise the suspect’s will

  may be overborne . . . .”); United States v. Ivy, 165 F.3d 397,

  403 (6th Cir. 1998) (finding that the “unequivocal[]” statement

  made by the police that if defendant did not consent to the search,

  his child would go into state custody, was not accurate and

  therefore was “not merely trying to provide [defendant] with data




  directly if they were going to take A.T. away, Det. Fuoroli
  truthfully responded . . . .”)(emphasis added); id. at 12 (“Here,
  Det. Fuoroli did not use the specter of removing A.T. to ‘prey’ on
  Pimentel’s maternal instinct; rather, he conveyed accurate
  information based on what he knew from DCYF at the time.”)
  (emphasis added). In light of the recordings, these conclusions
  were obviously incorrect.
                                       13
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 14 of 25 PageID #: 1035



  upon    which     to   base   his   decision       to   consent,     but   rather   was

  attempting       to    overcome     [his]        resolution   not     to   consent.”)

  (emphasis in original).             This is especially so when the Court

  considers the possibility, as discussed above, that Det. Fuoroli’s

  actual words to Pimentel may have veered closer to a threat than

  what he admitted or recalled. 13

         Pimentel’s       subjective      understanding,         provided       it    was

  reasonable, is another factor in determining whether her consent

  was voluntary.         See Tingle, 658 F.2d at 1336 (“We think it clear

  that the purpose and objective of the interrogation was to cause

  [the defendant] to fear that, if she failed to cooperate, she would

  not see her young child for a long time . . . such would be the

  conclusion which [the defendant] could reasonably be expected to

  draw from the agent’s use of this technique”); United States v.

  Harvey, No. 3:07-CR-00103-RRB-DMS, 2008 WL 11395588, at *9 (D.

  Alaska Apr. 1, 2008) (“The court has to look at the subjective

  state       of   the   person     who   consents        and   must    look    at    the

  reasonableness of their fear.”).                 Pimentel’s stated understanding

  was that the police were going to take her child away if she did

  not sign the consent form, and that she had to sign the form in

  order to leave with A.T.             Jan. 17, 2019 Hr’g Tr. 230:13-231:4;



         None of this is to suggest that in the event DCYF had said
         13

  it wanted the home searched, law enforcement would be permitted to
  use this with impunity. This issue is not before the Court.

                                              14
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 15 of 25 PageID #: 1036



  232:12-24; 238:13-24.      This subjective belief was not unreasonable

  where Pimentel had already asked multiple times if she could leave

  with her child and was refused, and where there is no evidence

  that she had prior experience with the police or the criminal

  justice system.       Id. at 101:15-24; 112:24-113:3; 226:23-227:14;

  see also United States v. Jackson, 918 F.2d 236, 242 (1st Cir.

  1990)   (noting    that   defendants    who   lack   familiarity   with   the

  criminal    justice   system    may    be   particularly   “susceptible   to

  psychological coercion”).

        In considering whether Pimentel’s consent was involuntary,

  United States v. Bey, 52 F. Supp. 3d 299 (D. Mass. 2014), aff’d,

  825 F.3d 75 (1st Cir. 2016), is instructive.           In that case, while

  the police were executing a warrant for defendant’s arrest at the

  home of Clarissa Summons, they attempted to obtain her consent to

  search the home.      Bey, 52. F. Supp.3d at 301, 305.         Summons’s son

  also lived there and was present at the time of the arrest.               Id.

  The officer who first spoke with Summons mentioned contacting child

  protective services, but did not refer directly to the possibility

  of removing her son from the home; following that conversation,

  another officer brought over a “consent to search” form and asked

  her permission to search the premises.           Id. at 301.    Summons was

  told that she was free to withhold consent, but that if she did,

  she and her son would have to leave for several hours while police



                                         15
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 16 of 25 PageID #: 1037



  secured the home and obtained a warrant.                Id. at 301-02.         She

  signed the consent form.        Id. at 302.

        The District Court found Summons’ consent was voluntarily

  given.     Id. at 305.       The Court explained that the officer never

  referenced the possibility that Summons’s son could be removed

  from the home or “linked the consent to search with any threats or

  promises    relating   to”     child   protective     services    and,    on   the

  contrary,    the   officer     “sat    down   with    Summons    and   carefully

  described the terms of the consent form to her . . . she did not

  manifest any noticeable angst, apprehension, or anxiety when she

  signed the form.”      Id.

        That scenario is markedly different from what occurred here.

  Even taking Det. Fuoroli’s testimony at face value, he referenced

  the possibility that DCYF “would not let [A.T.] go back to the

  house,”    and   explicitly     linked    that   possibility     to    Pimentel’s

  consent to search.     Jan. 17, 2019 Hr’g Tr. 136:4-10; see also Nov.

  18, 2019 Hr’g Tr. 29:22-30:5.            While Det. Fuoroli testified that

  he read the search form to Pimentel, it must have been done very

  briefly, since he also testified Pimentel was only at the scene

  for a total of ten minutes.        Jan. 17, 2019 Hr’g Tr. 42:3-4; 44:17-

  20.    And Pimentel, unlike Summons, showed signs of angst and

  anxiety when she refused consent at first and “huffed and puffed

  and . . . gave [Det. Fuoroli] a stare.”              Id. at 106:20-23.



                                           16
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 17 of 25 PageID #: 1038



         Therefore, in evaluating the case law and applying it to the

  totality of the circumstances here, particularly the Court’s new

  understanding that Det. Fuoroli’s statements to Pimentel were at

  odds with what DCYF actually told him, the Court finds that

  Pimentel’s will was overborne by Det. Fuoroli’s coercive tactics

  and thus her consent to search was not voluntarily given. 14

         B.   Inevitable Discovery

         In its original Order denying the Motion to Suppress, this

  Court found that, even without Pimentel’s consent, the contraband

  recovered from Almonte’s residence would inevitably have been

  discovered when the police applied for and were granted a search

  warrant.    April 2019 Order 13.     The Court also reverses its ruling

  on this point, finding that its previous ruling was an error of

  law.    See Allen, 573 F.3d at 53.

         The inevitable discovery doctrine provides:

              Evidence which comes to light by unlawful
              means nonetheless can be used at trial if it
              ineluctably would have been revealed in some
              other (lawful) way, so as long as (i) the
              lawful means of its discovery are independent
              and would necessarily have been employed; (ii)
              discovery by that means is in fact inevitable,
              and (iii) application of the doctrine in a



          The Court does not disturb its previous ruling that
         14

  Pimentel’s temporary detention was a reasonable exercise of the
  CPD officers’ “community caretaking function.” See United States
  v. Coccia, 446 F.3d 233, 238 (1st Cir. 2006) (aiding those in
  distress, combatting actual hazards and preventing potential
  hazards from materializing are some of the community caretaking
  functions); see also April 2019 Order 10 n.2.
                                       17
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 18 of 25 PageID #: 1039



               particular case will not sully the prophylaxis
               of the Fourth Amendment.

  United States v. Lee, Cr. No. 17-120 WES, 2018 WL 3873668, at *8

  (D.R.I. Aug. 15, 2018) (quoting United States v. Zapata, 18 F.3d

  971, 978 (1st Cir. 1994)).       The parties agree that if Pimentel had

  not consented (or because her consent was involuntary) the only

  alternative “lawful means” available to CPD officers in this case

  was to obtain a search warrant for Almonte’s home.

        A search warrant application must reveal probable cause to

  believe two things: (1) “that a crime has occurred” and (2) “that

  specified evidence of the crime will be at the search location.”

  United States v. Rivera, 825 F.3d 59, 63 (1st Cir. 2016); see U.S.

  Const. amend. IV.      When establishing that specified evidence of a

  crime will be at the search location, the magistrate must “make a

  practical,     common-sense      decision       whether,        given     all    the

  circumstances set forth in the affidavit before him . . . there is

  a fair probability that contraband or evidence of a crime will be

  found in a particular place.”           United States v. Feliz, 182 F.3d

  82, 86 (1st Cir. 1999) (quoting Illinois v. Gates, 462 U.S. 213,

  238 (1983)).     Although “a law enforcement officer’s training and

  experience    may    yield   insights    that    support    a    probable       cause

  determination,” the First Circuit has held that police must provide

  additional “specific facts connecting the drug dealing to the home”

  to   establish      probable   cause     for    searching       the     defendant’s


                                          18
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 19 of 25 PageID #: 1040



  residence.     United States v. Bain, 874 F.3d 1, 23-24 (1st Cir.

  2017)      (quotation    marks    and        internal   citation    omitted).

  Additionally, regardless of whether probable cause existed at the

  time, the Court must determine whether or not CPD officers would

  have actually sought a search warrant for the residence, and the

  Court finds they would have done so in this case.                  See United

  States v. Finucan, 708 F.2d 838, 843 (1st Cir. 1983); see also

  Jan. 17, 2019 Hr’g Tr. 124:10-15.

        This Court based its original ruling on the following facts

  that it found Detectives Fuoroli and Dempsey were aware of after

  Almonte’s arrest and before Pimentel signed the consent form:

               that Almonte had been observed engaging in a
               “hand to hand” narcotics transaction with
               Wiggs; that Wiggs had given a formal written
               statement   explaining   that  he    had  just
               purchased drugs from Almonte; that Almonte had
               dropped a baggie full of drugs on the ground
               when officers approached; that Almonte had
               executed the drug transaction in front of his
               eleven-year-old    stepdaughter;    and   that
               Pimentel denied the presence of narcotics or
               weapons in the home, 15 but admitted that
               Almonte had a history of drug addiction and
               had recently been “drug sick.”

  April 2019 Order 15-16.




        15The Court’s characterization in its April 2019 Order was
  not entirely accurate. The Court notes in the “Findings of Fact”
  section of the instant Order that Pimentel did not unequivocally
  deny the presence of narcotics or weapons in the home. See infra
  p. 5 and note 8.
                                          19
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 20 of 25 PageID #: 1041



        In   this   Amended    Order,    the      Court   also   considers    these

  additional facts: that Almonte had several phones on him when he

  was arrested, that Almonte was unemployed, that Wiggs told the

  police that Almonte (whom he referred to as “Socio”) was his drug

  dealer, and that Wiggs described the type of drugs Almonte supplied

  and provided a phone number for him. Jan. 17, 2019 Hr’g Tr. 24:7-

  17; 194:18-24; 219:11-16; Nov. 18, 2019 Hr’g Tr. 27:14-19.                      The

  Court also takes into account that Det. Fuoroli, who has extensive

  experience in narcotics investigations, testified that he had

  “encountered circumstances . . . where individuals who distribute

  narcotics maintain evidence of that narcotics trafficking at their

  residence,” and that he would have included this in an affidavit

  for a search warrant. Id. at 6:21-7:14; 130:2-13.

        However, courts have held that, in order to obtain a search

  warrant for a residence, to support the inference that there will

  be drugs or other contraband in the home, some additional evidence

  is required to establish a nexus between the drug dealing and the

  home beyond “general information from police officers that drug

  dealers tend to store evidence in their homes.”                Bain, 874 F.3d at

  23-24; see also Rivera, 825 F.3d at 66 (“We might very well have

  reached    a   different    result    had   a   commonsense     reading    of   the

  evidence not indicated that [the defendant] participated in a drug-

  related phone call from his home. But with that inference, there

  is enough probable cause to believe evidence of his drug-pushing

                                         20
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 21 of 25 PageID #: 1042



  activities would be at his house.”); United States v. Barnes, 492

  F.3d 33, 37 (1st Cir. 2007) (“Here, given both that the CI stated

  that [the defendant] lived at the . . . residence and that the

  police observed [the defendant] exit the . . . residence, drive

  away, and sell drugs on the day of his arrest and the search, the

  totality of the circumstances strongly suggested that there was

  evidence of drug dealing at the . . . residence.”); United States

  v.   Ribeiro,   397   F.3d   43,   52   (1st   Cir.   2005)   (finding   nexus

  established from drug dealing to residence where the police were

  “virtually certain” defendant left his house carrying the drugs he

  was about to sell); United States v. Brandao, 270 F. Supp. 3d 485,

  490 (D. Mass. 2017) (finding enough nexus to residence for probable

  cause where police observed that on three of the four controlled

  buys, the defendant left the residence shortly after making contact

  with the undercover detective and went directly to the location of

  the drug transaction).

        In one of the most recent cases on the subject, United States

  v. Roman, 942 F.3d 43 (1st Cir. 2019), the First Circuit explained

  that, while a “nexus” between evidence sought and the place to be

  searched “need not, and often will not, rest on direct observation,

  but rather can be inferred . . . we have not permitted this

  inference to be applied lightly.” Roman, 942 F.3d at 51 (quoting

  Feliz, 182 F.3d at 88).         The First Circuit was explicit: “[w]e

  have rejected a per se rule automatically permitting the search of

                                          21
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 22 of 25 PageID #: 1043



  a defendant’s home when he has engaged in drug activity.” Id.

  Specifically, the Court noted that “generalized observations” such

  as general information from police officers regarding where drug

  dealers     store     drugs    “should      be   ‘combined    with    specific

  observations’ or facts ‘connecting the drug dealing to the home’

  to permit an inference of nexus to a defendant’s residence.”                Id.

  at 52 (quoting Ribeiro, 397 F.3d at 50-51 16; Bain, 874 F.3d at 24).

        The First Circuit then found that police had not shown the

  required    “nexus”    where   the   warrant     affidavit   “contain[ed]    no

  specific facts or observations connecting [defendant’s] alleged

  drug activity to his home . . . it fail[ed] to even on one occasion

  place [the defendant] himself at the residence, let alone in

  connection with drug crimes.”         Id.    Accordingly, that Court found

  there was no probable cause to search defendant’s residence and

  the fruits of the search had been properly suppressed.               Id. at 55.

         Here, the police knew the following facts about Almonte at

  the time they would have applied for a search warrant: he had sold

  drugs to Wiggs; dropped a bag of drugs on the ground; brought his

  stepdaughter A.T. with him to that drug transaction after picking




        16The First Circuit in Ribeiro specifically noted that
  general observations from police in a warrant affidavit as to where
  drug dealers store contraband “contribute[ed] significantly to the
  probable-cause determination” when they were “combined with
  specific observations about Ribeiro’s movements back and forth
  from his residence in relation to drug transactions . . . .” 397
  F.3d at 50-51.
                                        22
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 23 of 25 PageID #: 1044



  her up from school; was known to Wiggs as a drug dealer named

  Socio; had several phones on him at the time of his arrest; and

  was unemployed. Jan. 17, 2019 Hr’g Tr. 24:7-9; 72:1-73:13; 194:18-

  24; 200:7-8; 219:11-16; 260:6-11; Nov. 18, 2019 Hr’g Tr. 27:14-

  19. Further, Pimentel “didn’t think” there were drugs or weapons

  in the house, and Almonte used to have a drug problem and had

  recently been “sick.”      Nov. 18, 2019 Hr’g Tr. 70:25–71:5; see also

  Jan. 17, 2019 Hr’g Tr. 37:24–38:6; 128:23-129:1.

        None    of    the    above    facts     constitutes        a     “specific

  observation[]” or fact that would “connect” Almonte’s drug dealing

  and his home, as required by Roman. 942 F.3d at 52.                   Pimentel’s

  description    of   Almonte   as   “drug    sick”   does   not       establish   a

  sufficient nexus between his drug selling (as opposed to using)

  and his residence. 17     Almonte’s alleged drug usage, and whatever

  sickness it caused him, is irrelevant to what would have been the

  basis of the search warrant – Almonte’s alleged sale of drugs to

  Wiggs and the possibility of contraband related to that sale being

  in his residence. And while Wiggs had bought drugs from Almonte




        17Notably, it is not clear that Pimentel ever actually used
  the phrase “drug sick” to describe Almonte. Det. Fuoroli testified
  that she stated that “her husband used to have a drug problem in
  the past and that he had recently been sick”, and her testimony
  does not contradict that. Jan. 17, 2019 Hr’g Tr. 38:4-12; 254:10-
  17. Additionally, it is possible that Pimentel did not even tell
  Det. Fuoroli about Almonte being sick until after she signed the
  consent form. Id. at 254:10-17.


                                       23
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 24 of 25 PageID #: 1045



  before, and had his phone number, he did not indicate to police

  that he knew where Almonte lived or that he had ever bought drugs

  from his house, and Pimentel “didn’t think” that there were drugs

  or weapons in the house. 18 Nov. 18, 2019 Hr’g Tr. 70:25–71:5.

        The only evidence that directly connected Almonte’s alleged

  drug transaction to his residence is the fact that he had his

  stepdaughter A.T. with him at the time, whom he had picked up from

  school.      Jan. 17, 2019 Hr’g Tr. 200:7; 260:6-11.          The police did

  not witness Almonte going to or from his house before or after an

  alleged drug transaction took place, nor did any confidential

  informant or other source see such activity or purchase drugs from

  Almonte’s home. See id. at 132:20-23. The police never witnessed

  Almonte making drug-related phone calls from his house. In weighing

  the evidence, the Court finds that, while this is arguably a close

  call,      the   lack   of   evidence   connecting   the   drug   activity   to

  Almonte’s house makes this case most analogous to Roman. 19


        18While it has no bearing on what the police knew at the
  time, at an interview with police three months later, Wiggs stated
  that he did not know where Almonte lived, although he assumed it
  was somewhere in the area of Farmington Avenue because that is
  where he met him, and that he had never purchased drugs from his
  home. Jan. 17, 2019 Hr’g Tr. 132:11-19.

         In United States v. Feliz, 182 F.3d 82, 87-88 (1st Cir.
        19

  1999), the First Circuit did hold that it could be reasonably
  inferred that a defendant kept information related to his drug
  transactions in his residence, even without direct observation.
  However, Feliz is distinguishable because there, the police had
  reliable detailed information that the defendant had a twelve-year
  career in drug trafficking. See id. at 87.
                                          24
Case 1:18-cr-00066-WES-LDA Document 64 Filed 04/15/20 Page 25 of 25 PageID #: 1046



        The Court finds that law enforcement could not have shown a

  sufficient nexus between Almonte’s alleged drug transaction and

  his residence that would have enabled them to meet the probable

  cause standard for a search warrant.             Therefore, the evidence

  recovered from Almonte’s residence is suppressed.

  V.    Conclusion

        For the reasons stated herein, the Court GRANTS Defendant’s

  Motion to Reconsider Defendant’s Motion to Suppress Evidence and

  Reopen Hearing, ECF No. 41, finding that Williana Pimentel’s

  consent to search the apartment she shared with Ariel Almonte was

  not voluntarily given, and that the independent discovery of the

  contraband from that home was not inevitable.           The Court’s order

  denying the Defendant’s Motion to Suppress set forth in the April

  1, 2019 Memorandum and Order, ECF No. 32, is VACATED.           Defendant’s

  Motion to Suppress, ECF No. 18, is hereby GRANTED; the evidence

  seized from Defendant’s residence incident to the search conducted

  on February 28, 2018 is suppressed.



  IT IS SO ORDERED.



  William E. Smith
  District Judge
  Date: April 15, 2020




                                       25
